Case: 20-2316    Document: 17     Page: 1   Filed: 05/31/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                CHARLIE L. BUCKNER,
                  Claimant-Appellant

                             v.

   DENIS MCDONOUGH, Secretary of Veterans Af-
                     fairs,
              Respondent-Appellee
             ______________________

                        2020-2316
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-4419, Judge Michael P. Allen,
 Judge Joseph L. Falvey, Jr., and Judge Coral Wong Pi-
 etsch.
                 ______________________

   Before LOURIE, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
                        ORDER
     Upon consideration of counsel’s notice that appellant
 died during the pendency of this appeal and response to the
 court’s March 24, 2022, order indicating that he has “not
 located any person capable of substituting for the deceased
 appellant” and that he “no longer represent[s] a client ca-
 pable of further prosecuting this appeal,” ECF No. 16,
Case: 20-2316    Document: 17     Page: 2   Filed: 05/31/2022




 2                                   BUCKNER   v. MCDONOUGH



     IT IS ORDERED THAT:
     (1) The appeal is dismissed, and the decision of the
 Board of Veterans’ Appeals is vacated. See DiOrio v. Ni-
 cholson, 216 F. App’x 974 (Fed. Cir. 2007) (vacating under-
 lying decision under same circumstances); see generally
 United States v. Munsingwear, Inc., 340 U.S. 36, 40 (1950)
 (explaining that vacatur is appropriate when review of the
 underlying judgment is prevented by happenstance).
     (2) Each side to bear its own costs.
                                    FOR THE COURT

 May 31, 2022                       /s/ Peter R. Marksteiner
   Date                             Peter R. Marksteiner
                                    Clerk of Court

 cc: United States Court of Appeals for Veterans Claims